 Case: 2:19-cv-04686-GCS-CMV Doc #: 3 Filed: 11/14/19 Page: 1 of 1 PAGEID #: 88




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                         EASTERN DIVISION AT COLUMBUS

Lisa A. Davis

                      Plaintiff,

                vs.                                         Case No. 2:19-cv-4686
                                                            Judge Smith
LM General Insurance Company                                Magistrate Judge Vascura

                      Defendant.

                         CERTIFICATE OF MAILING BY CLERK

       The Clerk of the United States District Court, Southern District of Ohio, mailed a copy of
the Summons and Complaint via certified mail on November 14, 2019, to the following
Defendant:

 LM General Insurance Company
 c/o CSC-Lawyers Incorporating Service
 50 West Broad Street, Suite 1800
 Columbus, Ohio 43215
 7016 1970 0001 0485 5473




                                                              Richard W. Nagel, Clerk

                                                    By:     /s/Michelle D. Rahwan
                                                          Michelle D. Rahwan, Deputy Clerk
